DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard Baltimore, MD 21244-185C
September 30, 1999
Dear State Survey Agency Director:
This letter informs you of the Health Care Financing Administration’s (HCFA) plans for Day One
activities for the new millennim and to solicit the State’s cooperation in supporting our
information needs regarding the status of State Survey Agency (SA) monitoring of the health and
safety of individuals in Medicare/Medicaid approved facilities.
For SAs, HCFA defines Day One as the period beginning January 1, 2000, until the period in
which all immediate and serious health and safety issues related to the millennium have been
resolved. HCFA’s primary objective regarding Day One is for us and our partners to maintain
communication regarding the status of the health and safety of our beneficiaries across the
millennium threshold and on into the Year 2000 (Y2K).
Our own Day One plan (DOP) under the Department of Health and Human Services’ (DHHS)
guidelines requires us to be aware of the status of SA monitoring of immediate and serious health
and safety problems so that we can provide this information upon request. We need the assistance
of you and your staff. We attach Day One Guidelines, including reporting requirements, to enable
us to gather this information from your Agency and provide it to DHHS, if requested.

HCFAs Requirements for States
HCFA requires that the SA identify staff who will provide full coverage on the millennium
weekend, to implement the DOP reporting schedule described in Attachment I. Each contact
person will be responsible for responding to inquiries from HCFA with the information required
by Attachment II (checklist) to enable HCFA to monitor the health and safety of beneficiaries in
facilities.
HCFA requires each SA to share its Day One schedule and plans with its provider community.
SA’s must also furnish contact information (who will be available, how to make contact, and what
to report) to the provider community, well in advance of the Day One period.

HCFAs Recommendations to States
HCFA strongly recommends that all SAs develop a complete DOP. A DOP will help ensure
transition through the millennium.

Page 2 - State Survey Agency Director
HCFA will not formally review your DOP. However, we have requested SA contingency plans
and will review the ones we have received to assess the State’s ability to respond to provider
failures due to Y2K. We recommend that SAs share their DOPs with their HCFA regional office
(RO) contact. (See attached list for your RO contact.) We may be able to provide some technical
assistance to the SAs if requested.
HCFA recommends that you coodinate all information regarding Day One activities with your RO
contacts. The RO contacts will be reporting frequently to HCFA central office (CO) on the status
of State operations. The RO staff will develop a list of SA contacts and maintain this list through
the millennium period. Please report any contact changes to the RO if they occur.
As part of their Y2K provider outreach activities, HCFA expects SAs to keep their provider
communities informed about their schedule, plans, and ability to respond to provider inquiries
during the day one period.
HCFA recommends that States develop DOP templates/checklists that track key information. The
checklist that we are planning to use to monitor health and safety issues at Medicare approved
facilities is attached and will be the basis for Day One dialog between the RO staff and State staff
to assess providers’ ability to care for patients. We suggest that your template/checklist be modeled
after the attached checklist to facilitate status reporting between HCFA and the State. We also
suggest that you incorporate the checklist in your DOP.
HCFA also recommends that States establish a Day One Team whose function is to evaluate key
business operations and to provide status information. The team could include personnel such as
the Y2K Project Manager, coordinators, functional area managers, business analysts, technical
support staff, etc. The areas of responsibilities and the functions of each Day One Team member
should be defined in the DOP. A precise timetable of activities to be performed, the personnel
required, documentation, and reporting requirements should also be included in the DOP.

Schedule of HCFA Activities
Our Command and Control Center in CO will be staffed over the holiday weekend so that CO staff
can receive reports of any State operational problems. Our RO staff will be your primary point of
contact to report status information. From January 1 through January 7, 2000, the ROs will report
the status of your operations to HCFA CO staff who in turn will notify DHHS. HCFA’s reporting
schedule will be coordinated with the RO staff, who in turn will coordinate time frames with
States.
o

Friday, December 31, 1999 is a Federal holiday and, as such, there will be no expectations

of the SAs to provide

Page 3 - State Survey Agency Director
o

Monday, January 3, 2000, is not a Federal holiday. HCFA will be open for business as

usual and all normal

o

From Saturday, January 1, 2000, thru Friday, January 7, 2000, HCFA CO will receive
provide monitoring if problems are encountered in a particular State. These additional

daily updates from H
calls will receive stat

o

If problems are reported and remain unresolved, HCFA/CMSO will continue to actively

monitor the situation

It is critical that we set up a process to rapidly detect and address potential immediate and serious
situations that may impact the health and safety of our beneficiaries who depend on us. This can
only be accomplished through our joint eforts and commitment. Thank you for your continued
cooperation and commitment. If you have particular questions regarding Day One activities please
call your RO contact person or call Mavis Connolly (410-786-6707) or James Merrill (410-7866998) in the HCFA CO.
Sincerely,
/s/

Rachel Block Deputy Director
Attachments cc:
All HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations

Attachment I
DAY ONE PLAN GUIDELINES
for State Survey Agency Directors
DAY ONE PLAN--DEFINITON
The Day One Plan (DOP) is a plan of activities to ensure business continuity and ensure that
systems and operations function without disruption as we move into the new millennium. Good
business practice recommends that organizations develop a plan of their activities for the Day One
period. The goal of this activity and other Year 2000 (Y2K) readiness activities is simple:
thorough preparedness and accurate knowledge of operational status ofMedicare/Medicaid health
care providers generate beneficiary confidence that they will continue to have access to quality
care throughout the millennium. For the purposes of these guidelines Day One will cover the
period from Thursday, December 30, 1999, through Friday, January 7, 2000. There are some
additional activities that will occur outside of Day One that need to be considered related to that
period; e.g., staff training, additional staff needed to assess provider ability to care for patients,
sufficient paper supplies to document problems manually, planning for and securing additional
backup lines of communication (FAX machines, phone lines, phones, cellular phones.)
DOP DEVELOPMENT
HCFA suggests that all SAs develop a thorough and complete DOP based on the schedule and
activities discussed below. The DOP should establish a Day One Team that would include
personnel such as the Y2K Project Manager, coordinators, survey and certification managers,
business analysts, surveyors, etc. The areas of responsibilities and the functions of each Day One
Team member should be defined in the DOP. A precise timetable of activities to be performed, the
personnel required, a contractor point of contact (if necessary), a communication plan for
providers, documentation, and reporting requirements should also be included.
State agency personnel responsible for survey and certification activities should establish central
command centers to monitor key DOP activities, receive information reports, assess business
functions, and direct problem resolution or implement contingency plans. The State Survey
Agency (SA) should identify specific contact people whom the regional office (RO) can
communicate with during the DOP. States should notify their regional office (RO) contact
person of the name(s) of the SA liaison staff by October 15,1999.
As part of their Y2K provider outreach activities with all potential emergency processes, SAs
MUST keep their provider communities informed about their schedule and plans for accepting
complaints, provider inquiries, and assessing provider operating problems during the Day One
period. Some State agencies have published this information in provider bulletins and letters.

Page -2- State Survey Agency Director
DOP -ASSUMPTIONS/EXPECTATIONS
The following assumptions/requirements should be used in developing DOPs:
o

Friday, December 31, 1999, is a Federal/State holiday and, as such, beneficiaries,
providers, and the general public will not expect the SA to be open or that business will

Staff will be on duty at all HCFA ROs and central office throughout the millennium
weekend. HCFA staff will be regularly reporting the status of the State agencies
operations to HCFA’s Command and Control Center in Central Office (CO) during this
DOP.

be conducted in anyt

o

o

period so that summa

State agencies should provide adequate staff and coverage to answer telephone calls from

facilities for the entir

1. As with any potential emergency conditions, SA staff must be able to respond to reports of

Y2K failures that hav

2. SA staff should provide a designated contact person to the HCFA RO.
3. SA should contact known facilities affected by power and water failures to assess their ability

to continue operation

o

beneficiary inquiries

State agencies should plan to provide adequate staffing to respond to a possible increase in

PRE-DAY ONE ACTIVITIES 09/01/99 -12/01/99
Develop a DOP for survey and certification activities.
As suggested to you in our March 10, 1999 letter, please take steps to raise provider awareness
about the Y2K system problems in all facilities under your jurisdiction, with special emphasis on
those facilities (SNFs, hospitals) that care for the frail, elderly and/or acutely ill patients, those
facilities that are reliant on computer driven equipment (laboratories), and those facilities that are
heavily dependent on outside suppliers of essential water and electrical services (ESRD).

Page -3- State Survey Agency Director
Remind facilities to pay particular attention to critical areas such as, water, electricity, life support
systes, biomedical equipment with embedded chips (defibrillator, ventilators, infusion pumps,)
elevators, fire control systems, medical devices, monitoring equipment, HVAC systems and
communication systems. Facilities should have contingency plans to respond to a failure of one or
more of these critical areas.
Notify providers of the SA phone numbers and contacts for the Day One period and request that
they report Y2K failures that could potentially result in serious injury, harm, impairment or death.
Plan for adequate staff for the Day One period to monitor calls or reports of Y2K failures that
could potentially result in serious injury, harm, impairment, or death.
Plan for adequate staff for the Day One period for possible on site monitoring for troubled
facilities and for possible assistance with transfer and relocation of residents.
DOP SCHEDULE
All States should have plans in place for dealing with disasters. Such plans should be adapted as
necessary and activated when normal monitoring identifies potential serious care problems as a
result of Y2K. There should be a heightened awareness and particular attention paid to any known
area affected by power and water supply failure. In the event that the SA becomes aware of those
types of critical failures, it should make calls to the providers in the affected area. Particular
attention should be paid to the impact of the water supply on ESRD facilities.
Activities to be Completed on Saturday. Janary 1. 2000
1:00 A.M. (Local time)
Shortly after midnight local time, SAs should be available to receive any reports of known
immediate and serious health and safety problems in the Medicare/Medicaid approved facilities
within their jurisdiction.
7:30 A.M. EST
RO staff in regions 1-4 will contact a designated SA contact person at this time. SA will report to
the RO the status of any known immediate and serious health and safety problems in the
Medicare/Medicaid approved facilities within their jurisdiction. See Attachment II for a checklist
of information needed for RO report.
8:30 A.M. EST
RO staff in regions 5-7 will contact a designated SA contact person at this time as above.

Page -4- State Survey Agency Director
10:00 A.M. EST
ROs 1-4 will call the CO Commad and Control Center (C2C) contact and relay the initial SA
report.
10:30 A.M. EST
ROs 8-10 will contact a designated SA contact person at this time as above (7:30 AM EST Report)
11:00 A.M. EST
ROs 5-7 will call the CO C2C contact and relay the initial SA report.
1:00 P.M. EST
ROs 8-10 will call the CO C2C contact and relay the initial SA report.
ROs 1-4 will call the CO C2C and relay the follow-up SA report.
2:00 P.M. EST
ROs 5-7 will call the CO C2C and relay the follow-up SA report.
3:00 P.M. EST
ROs 8-10 will call the CO C2C and relay the foow-up SA report.
6:00 P.M. EST
ROs 8-10 will contact the SA and follow-up on an initial problems as necessary.
6:30 P.M. EST
All components will report to the CO C2C contact any outstanding problems raised during the day.
Activities to be Completed January 2, 2000
9:00 A.M. EST
ROs 1-4 will contact a designated SA contact person at this time. SA will report any known
immediate and serious health and safety problems in the Medicare/Medicaid approved facilities
within their jurisdiction.

Page -5- State Survey Agency Director
10:00 A.M. EST
ROs 1-4 will contact the CO contact and relay the follow-up SA report.
ROs 5-7 will contact the SA and follow-up on initial problems as necessary
11:00 A.M. EST
ROs 5-7 will contact the CO contact and relay the follow-up SA reports.
12:00 Noon. EST
ROs 8-10 will contact the SA and follow-up on any initial probles as necessary.
1:00 P.M. EST
ROs 1-4 will call the CO C2C contact and report on the follow-up assessments.
ROs 8-10 will call the CO C2C contact and report on the follow-up assessments.
2:00 P.M. EST
ROs 5-7 will call the CO C2C contact and report on the follow-up assessments.
4:00 P.M. EST
ROs 8-10 will call the CO C2C contact and report on the follow-up assessments.
5:00 P.M. EST
ROs 1-4 will call the CO C2C contact and report on the follow-up assessments.
6:00 P.M. EST
ROs 5-7 will call the CO C2C contact and report on the follow up assessments.
6:30 P.M. EST
All components will report to the CO C2C contact any outstanding problems raised during the day.

Page -6- State Survey Agency Director
Activities to Be Completed January 3. 2000
Each SA will continue to monitor and investigate any reports of known immediate and serious
health and safety problems in the Medicare/Medicaid approved facilities within their jurisdiction.
In the event that immediate and serious problems related to Y2K failures are multiple, the SA will
suspend all routine certification activities until the problems/complaints received return to normal
operating levels.
7:30 A.M. EST
RO staff in regions 1-4 will contact a designated SA contact person at this time. SA will report to
the RO any known immediate and serious health and safety problems in the Medicare/Medicaid
approved facilities within their jurisdiction.
8:30 A.M. EST
RO staff in regions 5-7 will contact a designated SA contact person at this time and follow-up on
initial problems as necessary.
10:00 A.M. EST
ROs 1-4 will call the CO Command and Control Center (C2C) contact and relay the follow-up SA
report.
10:30 A.M. EST
ROs 8-10 will contact a designated SA contact person at this time as and follow-up on any initial
problems as above (7:30 AM EST Report)
11:00 A.M. EST
ROs 5-7 will call the CO C2C contact and relay the follow-up SA report.
12:00 Noon EST
ROs 8-10 will call the CO C2C contact and relay the follow-up SA report.
1:00 P.M. EST
ROs 1-4 will call the CO C2C and relay the follow-up SA report.
2:00 P.M. EST
ROs 5-7 will call the CO C2C and relay the follow-up SA report.

Page -7- State Survey Agency Director
3:00 P.M. EST
ROs 8-10 will call the CO C2C and relay the follow-up SA report.
5:00 P.M. EST
ROs 1-4 will call the CO C2C contact and relay the follow-up SA report.
6:00 P.M. EST
ROs 5-7 will call the CO C2C contact and relay the follow-up SA report.
6:30 P.M. EST
All components will report to the CO C2C contact any outstanding probles raised during the day.
Activities to Be Completed Janary 4 thru 7. 2000
Each SA will continue to monitor and investigate any reports of known immediate and serious
health and safety problems in the Medicare/Medicaid approved facilities within their jurisdiction.
In the event that immediate and serious problems related to Y2K failures are multiple and affect
the quality of patient care, the SA should ensure that these Y2K problems are dealt with as quietly
as possible. The SA may need to suspend all routine certification activities until the
problems/complaints received return to normal operating levels.
8:30 A.M. EST
RO staff in regions 1 -4 will contact a designated SA contact person at this time. SA will report to
the RO the status of any known immediate and serious health and safety problems in the
Medicare/Medicaid approved facilities within their jurisdiction.
9:30 A.M. EST
ROs 5-7 will contact a designated SA contact person at this time and follow-up on initial problems
as necessary.
10:00 A.M. EST
ROs 1-4 will call the CO C2C contact and relay the follow-up SA report.

Page -8- State Survey Agency Director
10:30 A.M. EST
ROs 8-10 will contact a designated SA contact person at this time as and follow-up on any initial
probles as above (7:30 AM EST Report)
11:00 A.M. EST
ROs 5-7 will call the CO C2C contact and relay the follow-up SA report.
12:00 Noon EST
ROs 8-10 will call the CO C2C contact and relay the follow-up SA report.
1:00 P.M. EST
ROs 1-4 will call the CO C2C and relay the follow-up SA report.
2:00 P.M. EST
ROs 5-7 will call the CO C2C and relay the foUow-up SA report.
2:30 P.M. EST
All components will report to the CO C2C contact any outstanding problems raised during the day.

ATTACHMENT II
Checklist

Information Collection Necessary for State Agency Monitoring CP-007
Section One
Affected Facility information:
The SA will report on facilities affected by power andor water failures.
1. Number and Type of Facilities contacted
2. Status of the affected facilities
A. No identified problems affecting serious and immediate health and safety.
B. Serious and immediate problems which could affect health and safety.
Complete Section Two for this provider.
Section Two
The RO will collect the following information from the SA on any reports of Y2K failures that
have caused health and safety problems for beneficiaries receiving care from a Medicare/Medicaid
approved facility:
Provider Specific Information:
1. Date RO received complaint
2. Provider or Supplier Type
3. Provider Name
4. Type of Problem(s) that are causing or likely to cause serious injury, harm or death.
5. Number of patients affected by problem
6. SA plan of action
Status Reports
7. Resolution of problem date
8

OSCAR System: Is the SA telephone access to OSCAR operational? List any problems.

9

MDS System:

10 ASPEN

Is MDS operational? List any problems.

Is ASPEN operational? List any problems.

Attachment IIl
Regional Office Contacts
Region I

Charlie Reynolds

617-565-9156

Region II

Sue Kelly
Joel Truman

212-264-2058
212-264-3926

Region III

Mike Gregory
Timothy Hock

215-861-4296
215-861-4311

Region IV

Brenda Nimmons

404-562-7405

Region V

Chuck Bennett

312-886-5561

Region VI

Mitchell Chunn

214-767-4446

Region VII

James Scott
Demetria Wills

816-426-3406 x3204
816-426-2408 x3205

Region VIII

Helen Jewell
Nancy Walker
Annette Brauchler
Dr. Paul Long

303-844-7048
303-844-7037
303-844-7053
303-844-1978

Region IX

Stan Marcisz
Richard Shirasawa

415-744-3746
415-744-3712

Region X

Mary (Fran) Lassiter
Mo Lynch
Ed Prichard

206-615-2313
206-615-2340
206-615-2313

